DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “filter disc is detachably coupled to the container at a plurality of discrete regions proximate the plurality of chamfered surfaces” in claims 6 and 20 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 114 mentioned in paragraph [0022].  

Specification
The disclosure is objected to because of the following informalities: 
Para. [0028], line 6: “diameter of outer rim 126” should read “the diameter of outer rim 126”;
Para. [0042], line 7: “clearance regions 302 and 302” should read “clearance regions 302 and 304”.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant' s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanoni (WO 2018/055497) in view of Rivera (U.S. Pub. 2015/0374165).
Regarding claim 1, Stefanoni discloses a pod assembly (capsule 100, Fig. 5) for use in a beverage machine (p. 1, ll. 5-8), the pod assembly (capsule 100) comprising: a container (hollow body 110, Fig. 5) comprising: a base (bottom 111, Fig. 5); a side wall (wall 112, Fig. 5) having a lower rim (annotated Fig. 5 below) coupling the side wall (wall 112) to an outer perimeter of the base (Fig. 5); and a flange (flange 113, Fig. 5) coupled to an upper rim of the side wall (annotated Fig. 5) and extending radially outward from the upper rim (flange 113 extends radially outward, Fig. 5); a filter disc (insert 200, Fig. 5) detachably coupled to the container (insert 200 may be detached, p. 6, ll. 14-16) and comprising: a central portion (annotated Fig. 5) comprising a plurality of central openings (annotated Fig. 5); an inclined portion (annotated Fig. 5) comprising a plurality of secondary openings (annotated Fig. 5); and an outer flange (annotated Fig. 5) situated at a perimeter of the inclined portion (annotated Fig. 5).

    PNG
    media_image1.png
    434
    763
    media_image1.png
    Greyscale

Stefanoni does not expressly disclose the outer flange having a substantially square shape.
	Rivera teaches a beverage pod for use in a beverage brewing machine (Abstract). Rivera teaches the beverage pod includes a container (receptacle 102) having an interior surface (114, Fig. 1B). Rivera further teaches that the container may be any shape, such as square or cylindrical (para. [0032]). One of ordinary skill in the art would understand in light of this teaching that if the container may be any shape, the interior surface (114) may also be any shape in order to fit within the container.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pod assembly of Stefanoni to have the outer flange of the filter disc having a substantially square shape because (1) Rivera teaches that it is known to make the container square shape, and it follows that one in the art would understand changing the shape of the container to include changing the shape of the filter disc (see para. [0032]) and/or (2) changing shape of the outer flange is an obvious matter of design choice that a person of ordinary skill in the art would have found obvious absent evidence that the particular claimed configuration is significant. See
Regarding claim 2, Stefanoni further discloses the container further comprises a locating protrusion (annotated Fig. 5) disposed on an interior surface of the side wall (wall 112).
Regarding claim 3, Stefanoni further discloses the locating protrusion (annotated Fig. 5) is configured to retain the filter disc between the base and the lower rim (insert 200 is retained between base and lower rim, annotated Fig. 5).
Regarding claim 9, Stefanoni further discloses at least one of the container and the filter disc is fabricated using an injection molding process (the process of injection molding does not impart any structural product limitations, and the end product is disclosed in Stefanoni).
Regarding claim 10, Stefanoni discloses a filter disc (insert 200, Fig. 5)  for use in a beverage pod assembly (capsule 100, Fig. 5), the filter disc (insert 200) comprising: a central portion (annotated Fig. 5 above) comprising a plurality of central openings (annotated Fig. 5); an inclined portion (annotated Fig. 5) comprising a plurality of secondary openings (annotated Fig. 5); and an outer flange (annotated Fig. 5) situated at a perimeter of the inclined portion (annotated Fig. 5)
Stefanoni does not expressly disclose the outer flange having a substantially square shape.
Rivera teaches a beverage pod for use in a beverage brewing machine (Abstract). Rivera teaches the beverage pod includes a container (receptacle 102) having an interior surface (114, Fig. 1B). Rivera further teaches that the container may be any shape, such as square or cylindrical (para. [0032]). One of ordinary skill in the art would understand in light of this teaching that if the container may be any shape, the interior surface (114) may also be any shape in order to fit within the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pod assembly of Stefanoni to have the outer flange of the filter disc having a substantially square shape because (1) Rivera teaches that it is known to make the container square shape, and it follows that one in the art would understand changing the shape of the container to include changing the shape of the filter disc (see para. [0032]) and/or (2) changing shape of See MPEP 2144.04(IV).
Regarding claim 16, Stefanoni further discloses the filter disc is fabricated using an injection molding process (the process of injection molding does not impart any structural product limitations, and the end product is disclosed in Stefanoni).
Claims 4-6, 11, 12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanoni (WO 2018/055497) in view of Rivera (U.S. Pub. 2015/0374165) and in further view of Oakes (U.S. Pub. 2003/0085228).
Regarding claim 4, Stefanoni as modified above discloses the pod assembly above but does not expressly disclose the filter disc is detachably coupled to the container using a snap fit assembly process.
Oakes teaches a cup and lid assembly having a lid that snap fits to the cup (Abstract). Oakes teaches the cup has a plurality of locking protrusions (18, Fig. 2) that engage a plurality of chamfered surfaces (edges of recesses 35). Oakes further teaches that the snap lock lid provides an audible “snap” that provides a clear indication that the lid is installed correctly (para. [0032]). Oakes further teaches that this locking arrangement secures the lid to the cup such that it is “capable of withstanding a significant drop impact with a filled cup without dislodging the lid.” (para. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pod assembly of Stefanoni/Rivera to detachably couple the filter disc to the container with a snap fit assembly process as taught by Oakes for the purpose of advantageously providing an audible indication that the filter disc is installed correctly as recognized by Oakes (para. [0032]). It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pod assembly of Stefanoni/Rivera to have a plurality of chamfered surfaces and to detachably couple the filter disc to the container at 
Regarding claim 5, Stefanoni modified by Rivera and Oakes further discloses the filter disc further comprises a plurality of chamfered surfaces (Oakes, edges of recesses 35; see reasons for modification above).
Regarding claim 6, Stefanoni modified by Rivera and Oakes further discloses the filter disc is detachably coupled to the container at a plurality of discrete regions (Oakes, recesses 35) proximate the plurality of chamfered surfaces (Oakes, edges of recesses 35; see reasons for modification above).
Regarding claim 11, Stefanoni as modified above discloses the filter disc above but does not disclose the filter disc further comprises a plurality of chamfered surfaces.
Oakes teaches a cup and lid assembly having a lid that snap fits to the cup (Abstract). Oakes teaches the cup has a plurality of locking protrusions (18, Fig. 2) that engage a plurality of chamfered surfaces (edges of recesses 35). Oakes further teaches that the snap lock lid provides an audible “snap” that provides a clear indication that the lid is installed correctly (para. [0032]). Oakes further teaches that this locking arrangement secures the lid to the cup such that it is “capable of withstanding a significant drop impact with a filled cup without dislodging the lid.” (para. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter disc of Stefanoni/Rivera to have a plurality of chamfered surfaces and to detachably couple the filter disc to the container at discrete regions proximate the chamfered surfaces as taught by Oakes for the purpose of providing a secure locking arrangement as recognized by Oakes (para. [0027]).
Regarding claim 12, Stefanoni modified by Rivera and Oakes further discloses the filter disc further comprises a plurality of foot portions (Stefanoni, see annotated Fig. 5 above) extending below 
Regarding claim 15, Stefanoni further discloses the central portion is substantially planar (area adjacent inclined portion is substantially planar, see annotated Fig. 5).
Regarding claim 17, Stefanoni discloses a method of providing a pod assembly (capsule 100, Fig. 5) for use in a beverage machine (p. 1, ll. 5-8), the method comprising: providing a container (hollow body 110, Fig. 5) comprising: a base (bottom 111, Fig. 5); a side wall (wall 112, Fig. 5) having a lower rim (annotated Fig. 5 above) coupling the side wall (wall 112) to an outer perimeter of the base (Fig. 5); and a flange (flange 113, Fig. 5) coupled to an upper rim of the side wall (annotated Fig. 5) and extending radially outward from the upper rim (flange 113 extends radially outward, Fig. 5); providing a filter disc (insert 200, Fig. 5) comprising: a central portion (annotated Fig. 5) comprising a plurality of central openings (annotated Fig. 5); an inclined portion (annotated Fig. 5) comprising a plurality of secondary openings (annotated Fig. 5); an outer flange (annotated Fig. 5) situated at a perimeter of the inclined portion (Fig. 5).
Stefanoni does not expressly disclose the outer flange having a substantially square shape, a plurality of chamfered surfaces, or detachably coupling the filter disc to the container using a snap fit assembly process.
Rivera teaches a beverage pod for use in a beverage brewing machine (Abstract). Rivera teaches the beverage pod includes a container (receptacle 102) having an interior surface (114, Fig. 1B). Rivera further teaches that the container may be any shape, such as square or cylindrical (para. [0032]). One of ordinary skill in the art would understand in light of this teaching that if the container may be any shape, the interior surface (114) may also be any shape in order to fit within the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Stefanoni to have the outer flange of the filter see para. [0032]) and/or (2) changing shape of the outer flange is an obvious matter of design choice that a person of ordinary skill in the art would have found obvious absent evidence that the particular claimed configuration is significant. See MPEP 2144.04(IV).
Oakes teaches a cup and lid assembly having a lid that snap fits to the cup (Abstract). Oakes teaches the cup has a plurality of locking protrusions (18, Fig. 2) that engage a plurality of chamfered surfaces (edges of recesses 35). Oakes further teaches that the snap lock lid provides an audible “snap” that provides a clear indication that the lid is installed correctly (para. [0032]). Oakes further teaches that this locking arrangement secures the lid to the cup such that it is “capable of withstanding a significant drop impact with a filled cup without dislodging the lid.” (para. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Stefanoni/Rivera to detachably couple the filter disc to the container with a snap fit assembly process as taught by Oakes for the purpose of advantageously providing an audible indication that the filter disc is installed correctly as recognized by Oakes (para. [0032]). It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pod assembly of Stefanoni/Rivera to have a plurality of chamfered surfaces and to detachably couple the filter disc to the container at discrete regions proximate the chamfered surfaces as taught by Oakes for the purpose of providing a secure locking arrangement as recognized by Oakes (para. [0027]).
Regarding claim 18
Regarding claim 19, Stefanoni further discloses detachably coupling the filter disc to the container comprises sliding the filter disc over the locating protrusion toward the base (Stefanoni would be assembled by inserting the filter disc from a top of the container towards a bottom of the container until it slides over the protrusion).
Regarding claim 20, Stefanoni as modified by Oakes further discloses the filter disc is detachably coupled to the container at a plurality of discrete regions (Oakes, recesses 35) proximate the plurality of chamfered surfaces (Oakes, edges of recesses 35).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanoni (WO 2018/055497) in view of Rivera (U.S. Pub. 2015/0374165) and Oakes (U.S. Pub. 2003/0085228) and in further view of Dran et al. (U.S. Pat. 9,469,471).
Regarding claim 7, Stefanoni modified above does not expressly disclose the plurality of secondary openings comprise a plurality of sizes.
Dran teaches a beverage capsule (10) comprising a container and a support member (22) for supporting a filter (Abstract). Dran teaches that the support member includes a plurality of ribs (40) that define a plurality of flow openings (46). Dran teaches that the flow openings have different sizes (see Fig. 3). Dran further teaches that the flow openings are sized such that the support ribs provide sufficient support for the filter during use, while allowing flow of liquid through the openings with minimal backpressure (col. 5, ll. 18-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pod assembly of Stefanoni/Rivera/Oakes to have the plurality of secondary openings comprise a plurality of sizes as taught by Dran for the purpose of advantageously providing support to the filter while allowing flow of liquid through the filter disc as taught by Dran (col. 5, ll. 18-25). It further would have been obvious to arrange the plurality of secondary openings having a greater size than the rest of the plurality of openings proximate the In re Japikse, 86 USPQ 70).
Regarding claim 8, Stefanoni as modified by Dran further discloses a first plurality of secondary openings having a greater size than the rest of the plurality of secondary openings are located proximate the plurality of chamfered surfaces (Dran, Fig. 3; see reasons for modification above).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanoni (WO 2018/055497) in view of Rivera (U.S. Pub. 2015/0374165) and in further view of Dran et al. (U.S. Pat. 9,469,471).
Regarding claim 13, Stefanoni modified above does not expressly disclose each of the plurality of central openings and the plurality of secondary openings is arranged in a radial pattern that is rotationally symmetric about a central axis extending perpendicularly from a center point of the central portion.
Dran teaches a beverage capsule (10) comprising a container and a support member (22) for supporting a filter (Abstract). Dran teaches that the support member includes a plurality of ribs (40) that define a plurality of flow openings (46). Dran teaches that the flow openings have different sizes (see Fig. 3). Dran teaches that the flow openings are arranged in a radial pattern that is rotationally symmetric about a central axis (Fig. 3), and that at least one of the secondary openings has an elongated slot shape (Fig. 3). Dran further teaches that the flow openings are sized such that the support ribs provide sufficient support for the filter during use, while allowing flow of liquid through the openings with minimal backpressure (col. 5, ll. 18-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pod assembly of Stefanoni/Rivera/Oakes to have the plurality of secondary openings arranged in a radial pattern that is rotationally symmetric about the See MPEP 2144.04(IV). 
Regarding claim 14, Stefanoni as modified by Dran further discloses at least one of the plurality of secondary openings has an elongated slot shape (Dran, Fig. 3; see reasons for modification above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2018/019570 to Bezet et al. discloses a beverage capsule having a container and a cover having a triangular shape.
U.S. Pub. 2011/0064852 to Mann discloses a capsule for producing a beverage having a container and a filter element that is injection molded and snap fit to the container.
U.S. Pub. 2014/0072677 to Hansen discloses a beverage cartridge having a guard element with a planar central portion and an inclined portion each having a plurality of openings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                 

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733